                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA


       MAKENZIE and ERIC ZUERN, on                        CASE NO. 3:19-cv-06235-MLP
       behalf of themselves and all others
       similarly situate,                                 STIPULATED
                                                          PROTECTIVE ORDER
                               Plaintiff,

             v.
       IDS PROPERTY CASUALTY
       INSURANCE COMPANY;
       AMERIPRISE INS. CO.; and
       AMERIPRISE AUTO & HOME INS.,

                       Defendants.

1.     PURPOSES AND LIMITATIONS

       Discovery in this action is likely to involve production of confidential, proprietary, or

private information for which special protection may be warranted. Accordingly, the parties hereby

stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

protection on all disclosures or responses to discovery, the protection it affords from public

disclosure and use extends only to the limited information or items that are entitled to confidential
 1 treatment under the applicable legal principles, and it does not presumptively entitle parties to file

 2 confidential information under seal.

 3 2.       “CONFIDENTIAL” MATERIAL
 4          “Confidential” material shall include the following documents and tangible things
 5 produced or otherwise exchanged: customer lists, insured’s personal and financial data, proprietary

 6 training and pricing information, and other similar materials.

 7 3.       SCOPE
 8          The protections conferred by this agreement cover not only confidential material (as
 9 defined above), but also (1) any information copied or extracted from confidential material; (2) all

10 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

11 conversations, or presentations by parties or their counsel that might reveal confidential material.

12          However, the protections conferred by this agreement do not cover information that is in
13 the public domain or becomes part of the public domain through trial or otherwise.

14 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
15          4.1     Basic Principles. A receiving party may use confidential material that is disclosed
16 or produced by another party or by a non-party in connection with this case only for prosecuting,

17 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

18 categories of persons and under the conditions described in this agreement. Confidential material

19 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

20 that access is limited to the persons authorized under this agreement.

21          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
22 by the court or permitted in writing by the designating party, a receiving party may disclose any

23 confidential material only to:

24                  (a)    the receiving party’s counsel of record in this action, as well as employees
25 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

26



                                                      2
 1                  (b)     the officers, directors, and employees (including in house counsel) of the
 2 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 3 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 4 designated;

 5                  (c)     experts and consultants to whom disclosure is reasonably necessary for this
 6 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7                  (d)     the court, court personnel, and court reporters and their staff;
 8                  (e)     copy or imaging services retained by counsel to assist in the duplication of
 9 confidential material, provided that counsel for the party retaining the copy or imaging service

10 instructs the service not to disclose any confidential material to third parties and to immediately

11 return all originals and copies of any confidential material;

12                  (f)     during their depositions, witnesses in the action to whom disclosure is
13 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

14 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

15 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

16 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

17 under this agreement;

18                  (g)     the author or recipient of a document containing the information or a
19 custodian or other person who otherwise possessed or knew the information.

20          4.3     Filing Confidential Material. Before filing confidential material or discussing or
21 referencing such material in court filings, the filing party shall confer with the designating party,

22 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

23 remove the confidential designation, whether the document can be redacted, or whether a motion

24 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

25 designating party must identify the basis for sealing the specific confidential information at issue,

26 and the filing party shall include this basis in its motion to seal, along with any objection to sealing



                                                       3
 1 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

 2 the standards that will be applied when a party seeks permission from the court to file material

 3 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

 4 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

 5 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

 6 the strong presumption of public access to the Court’s files.

 7 5.       DESIGNATING PROTECTED MATERIAL
 8          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
 9 or non-party that designates information or items for protection under this agreement must take

10 care to limit any such designation to specific material that qualifies under the appropriate

11 standards. The designating party must designate for protection only those parts of material,

12 documents, items, or oral or written communications that qualify, so that other portions of the

13 material, documents, items, or communications for which protection is not warranted are not swept

14 unjustifiably within the ambit of this agreement.

15          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
16 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

17 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

18 and burdens on other parties) expose the designating party to sanctions.

19          If it comes to a designating party’s attention that information or items that it designated for
20 protection do not qualify for protection, the designating party must promptly notify all other parties

21 that it is withdrawing the mistaken designation.

22          5.2     Manner and Timing of Designations. Except as otherwise provided in this
23 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

24 ordered, disclosure or discovery material that qualifies for protection under this agreement must

25 be clearly so designated before or when the material is disclosed or produced.

26



                                                      4
 1                  (a)      Information in documentary form: (e.g., paper or electronic documents and
 2 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

 3 the designating party must affix the word “CONFIDENTIAL” to each page that contains

 4 confidential material..

 5                  (b)      Testimony given in deposition or in other pretrial proceedings: the parties
 6 and any participating non-parties must identify on the record, during the deposition or other pretrial

 7 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 8 after reviewing the transcript. Any party or non-party may, within forty-five days after receiving

 9 the transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

10 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

11 at trial, the issue should be addressed during the pre-trial conference.

12                  (c)      Other tangible items: the producing party must affix in a prominent place
13 on the exterior of the container or containers in which the information or item is stored the word

14 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

15 the producing party, to the extent practicable, shall identify the protected portion(s).

16          5.3     Inadvertent Failures to Designate. An inadvertent failure to designate qualified
17 information or items does not, standing alone, waive the designating party’s right to secure

18 protection under this agreement for such material. Upon timely correction of a designation, the

19 receiving party must make reasonable efforts to ensure that the material is treated in accordance

20 with the provisions of this agreement. In the event that a party inadvertently fails to stamp or

21 otherwise designate a document or other information as “CONFIDENTIAL” at the time of its

22 production, that party shall promptly inform the receiving party in writing and indicate the

23 appropriate designation.        The receiving party shall thereafter treat the information as
24 “CONFIDENTIAL” and the producing party shall promptly provide the receiving party a

25 substitute production with the appropriate designation. To the extent that such information may

26 have been disclosed to persons other than authorized persons described in this document, the



                                                      5
 1 receiving party shall make every reasonable effort to retrieve the information promptly from such

 2 persons and to avoid any further disclosure to non-authorized persons.

 3 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
 5 confidentiality at any time. .

 6          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
 7 regarding confidential designations without court involvement. Any motion regarding confidential

 8 designations or for a protective order must include a certification, in the motion or in a declaration

 9 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

10 affected parties in an effort to resolve the dispute without court action. The certification must list

11 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

12 to-face meeting or a telephone conference.

13          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
14 intervention, the designating party may file and serve a motion to retain confidentiality under Local

15 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

16 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

17 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

18 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

19 the material in question as confidential until the court rules on the challenge.

20 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
21 LITIGATION

22          If a party is served with a subpoena or a court order issued in other litigation that compels
23 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

24 must:

25                  (a)    promptly notify the designating party in writing and include a copy of the
26 subpoena or court order;



                                                      6
 1                  (b)    promptly notify in writing the party who caused the subpoena or order to
 2 issue in the other litigation that some or all of the material covered by the subpoena or order is

 3 subject to this agreement. Such notification shall include a copy of this agreement; and

 4                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by
 5 the designating party whose confidential material may be affected.

 6 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 8 material to any person or in any circumstance not authorized under this agreement, the receiving

 9 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

10 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

11 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

12 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

13 Bound” that is attached hereto as Exhibit A.

14 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
15 MATERIAL

16          The production of privilege, work-product, or otherwise protected documents or

17 information, whether inadvertent or otherwise, is not a waiver of the privilege or protection from

18 discovery in this case or any other federal or state proceeding. This order shall be interpreted to

19 provide the maximum protection allowed by Federal Rule of Evidence 502(d). This provision is

20 not intended to modify whatever procedure may be established in an e-discovery order or

21 agreement that provides for production without prior privilege review.

22 10.      NON TERMINATION AND RETURN OF DOCUMENTS
23          Within 60 days after the termination of this action, including all appeals, each receiving
24 party must return all confidential material to the producing party, including all copies, extracts and

25 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

26



                                                      7
 1          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 2 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 3 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

 4 product, even if such materials contain confidential material.

 5          The confidentiality obligations imposed by this agreement shall remain in effect until a
 6 designating party agrees otherwise in writing or a court orders otherwise.

 7

 8                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9 DATED: 3/26/2020                                      /s/ Hank Bates
                                                                    Attorneys for Plaintiff
10

11 DATED: 3/26/2020                                      /s/ Christopher M. Assise
                                                                    Attorneys for Defendant
12

13          PURSUANT TO STIPULATION, IT IS SO ORDERED

14          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

15 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

16 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

17 documents, including the attorney-client privilege, attorney work-product protection, or any other

18 privilege or protection recognized by law.

19

20 DATED: March 31, 2020

21

22
                                                         A
23                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
24

25

26



                                                     8
 1                                             EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of
 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [insert formal name of the case and the number and initials

 8 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26



                                                    9
